ACCEPTED
                                                                                                        08-22-00016-CV
                                                                                            EIGHTH COURT OF APPEALS
                                        08-22-00069-CV                                                 EL PASO, TEXAS
                                                                                                      1/18/2022 5:45 PM
                                                                                                 ELIZABETH G. FLORES
                                                                                                                 CLERK

                                       Cause No. 08-22-000669-CV

 IN THE MATTER OF THE                                    §                COURT OF APPEALS
                                                                               FILED IN
 MARRIAGE OF                                             §              8th COURT OF APPEALS
                                                         §                  EL PASO, TEXAS
 SPENCER HARRISON COTE AND                               §              1/18/2022 5:45:04 PM
 DAWN JANNISE COTE                                       §     EIGHTH DISTRICT
                                                                        ELIZABETH OFG.TEXAS
                                                                                       FLORES
                                                         §                      Clerk
 AND IN THE INTEREST OF K.G.C.,                          §
 A CHILD                                                 §                     EL PASO, TEXAS


        MOTION FOR EXTENSION OF TIME TO FILE REPORTER’S RECORD

        Appellee and Cross-Appellant, SPENCER HARRISON COTE, through his attorney of

record, ANDREW N. SPEER, respectfully requests the Court to extend the time to file the

reporter’s record.

        1.       Appellant and Cross-Appellee is DAWN JANNISE COTE. Appellee is SPENCER

HARRISON COTE.

        2.       The reporter’s record was due to be filed on Tuesday, January 18, 2022. Appellee

has only recently retained appellate counsel, and to Appellee’s knowledge, the record of the

proceedings related to the appeal were made via an automated recording program, with no

designated court reporter.

        3.       Appellee requests an additional thirty (30) days from the time of filing to file the

reporter’s record, extending the time until Friday, February 17, 2022.

        4. Appellee respectfully requests the Court the relief requested herein and grant an

extension of time to file the reporter’s record brief until Friday, February 17, 2022.




IMMO/ITIO Cote
Motion for Extension of Time to File Reporter’s Record
Page 1 of 3
                                                    Respectfully submitted,

                                                    Walters Gilbreath PLLC
                                                    3811 Turtle Creek Blvd., Suite 1000
                                                    Dallas, Texas 75219
                                                    Tel: (469) 202-0447 | Fax: (713) 300-3951

                                                    /s/ Andrew N. Speer
                                                    ANDREW N. SPEER
                                                    State Bar No. 24098457
                                                    service@waltersgilbreath.com
                                                    Attorney for Appellee

                                             VERIFICATION

        The undersigned states under oath: “I am the attorney for Appellee in the foregoing Motion

for Extension of Time to File Reporter’s Record.” I have read the Motion for Extension of Time to

File Reporter’s Record and the statements contained therein are within my personal knowledge

and are true and correct.

                                                    ____________________________
                                                    ANDREW N. SPEER
                                                    Attorney for Appellee


                         C.P.R.C. § 132.001 UNSWORN DECLARATION

       “My name is Andrew (first) Neven (middle) Speer (last). My date of birth is January 9,
1987, and my address is 3811 Turtle Creek Blvd., Suite 1000 (street and number), Dallas (city),
Texas (state), 75219 (zip code), and United States of America (country).

      I declare under penalty of perjury that the foregoing is true and correct. Executed in Dallas
County, State of Texas on the 18th day of January (month), 2022 (year).”


                                                           ______________________________
                                                           Andrew N. Speer
                                                            Declarant




IMMO/ITIO Cote
Motion for Extension of Time to File Reporter’s Record
Page 2 of 3
                                 CERTIFICATE OF CONFERENCE

        I certify that I have attempted to confer with counsel for Appellant by email on January 18,

2022, but have unable to obtain a response. It is unknown if they are opposed or unopposed to this

Motion for Extension of Time to File Reporter’s Record.

                                                    /s/ Andrew N. Speer
                                                    ANDREW N. SPEER
                                                    Attorney for Appellee



                                     CERTIFICATE OF SERVICE

        As required by the Texas Rules of Appellate Procedure 6.3 and 9.5(b), (d), and (e), I certify

that I served this document on the party listed below on 1/18/2022as follows:


Via Electronic Service and Email: rdavis@attorneyrickdavis.com
Rick Davis
Rick Davis & Associates
504 East 27th St.
Bryan, Texas 77803
Attorney for Appellant


                                                    /s/ Andrew N. Speer
                                                    ANDREW N. SPEER
                                                    Attorney for Appellee




IMMO/ITIO Cote
Motion for Extension of Time to File Reporter’s Record
Page 3 of 3
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Andrew Speer on behalf of Andrew Speer
Bar No. 24098457
andrew.speer@waltersgilbreath.com
Envelope ID: 60924269
Status as of 1/19/2022 9:54 AM MST

Associated Case Party: SpencerHarrisonCote

Name              BarNumber Email                                  TimestampSubmitted Status

Brian D.Walters                service@waltersgilbreath.com        1/18/2022 5:45:04 PM   SENT

Andrew N.Speer                 andrew.speer@waltersgilbreath.com   1/18/2022 5:45:04 PM   SENT

Elyse Norman                   elyse.norman@waltersgilbreath.com   1/18/2022 5:45:04 PM   SENT



Case Contacts

Name              BarNumber   Email                           TimestampSubmitted Status

Youca Canales                 ycanales@attorneyrickdavis.com 1/18/2022 5:45:04 PM      SENT



Associated Case Party: DawnJanniseCote

Name         BarNumber   Email                         TimestampSubmitted     Status

Rick Davis               rdavis@attorneyrickdavis.com 1/18/2022 5:45:04 PM    SENT